23 F.3d 395
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.PRESIDENT AND FELLOWS OF HARVARD COLLEGE, Plaintiffs, Appellees,v.MARRIOTT HOTELS, INC., Defendant, Appellant.
No. 93-2240
United States Court of Appeals,First Circuit.
May 11, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  Edward F. Harrington, U.S. District Judge ]
Gordon P. Katz, with whom Ieuan G. Mahony and Sherburne, Powers & Needham, P.C. were on brief, for appellant.
Richard W. Renehan, with whom Timothy Veeser, Hill & Barlow, and Robert B. Donin were on brief, for appellees.
D.Mass.
VACATED AND REMANDED.
Before Selya, Circuit Judge, Coffin and Bownes, Senior Circuit Judges.
Per Curiam.


1
We are unable to find any cognizable basis in the record to support the district court's spontaneous decision to rule upon a motion it had previously agreed to hold in abeyance for the time being.  We are similarly puzzled by the court's unexplained denial of the motion in question, namely, appellant's motion to compel arbitration and stay judicial proceedings.  Because it is readily evident that the district court never addressed the merits of the motion, we summarily vacate the denial order, see 1st Cir.  R. 27.1, and remand the case to the lower court with directions to hear and determine the motion in the ordinary course, affording substantive consideration to the question of arbitrabilty vel non.


2
Vacated and remanded.  Costs in favor of appellant.